                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

ATKINS NUCLEAR SECURED, LLC,                    )
                                                )
                 Plaintiff,                     )
                                                )
Y.                                              )      Civil Action No. l:18-cv-1112 (AJT/JFA)
                                                )
APTIM FEDERAL SERVICES, LLC,                    )
                                                )
                 Defendant.                     )

                              MEMORANDUM OPINION AND ORDER

          Before filing this action, Plaintiff Atkins Nuclear Secured, LLC (''Atkins'') attempted to

confirm with Defendant Aptim Federal Services, LLC ("Aptim") that complete diversity of

citizenship existed as between them. In response to Atkins' inquiry, Aptim's in-house counsel

told Atkins that Aptim had "no plans to object to subject matter jurisdiction in the Eastern

District of Virginia." Based on that response, Atkins then filed this breach of contract action on

August 30,2018, invoking jurisdiction solely based on diversity of citizenship under 28 U.S.C.

§1332. Thereafter, while preparing its answer to Atkins' amended complaint, Aptim's outside

counsel, whom Aptim had retained after the suit was filed, learned that complete diversity did

not exist because the sole member of a limited liability company that served as the sole member

of Aptim, also a limited liability company, shared the same citizenship as a member of Atkins.

also a limited liability company. Outside counsel immediately disclosed this infonnation to

Atkins, after which Aptim filed a motion to dismiss for lack of subject matter jurisdiction, to

which Atkins consented.

          Atkins then moved for sanctions, see Plaintiff Atkins Nuclear Secured, LLC's Motion for

     Sanctions [Doc. 45] ("the Motion for Sanctions"), in the fonn of reasonable attorneys' fees and
misrepresent any jurisdictional facts. Rather, it conveyed a position that was irrelevant to

Atkins' jurisdictional inquiry and which Atkins knew was irrelevant by the content of its own

inquiry.

        As to outside counsel's conduct, the Court likewise concludes that under either a

subjective or objective good faith standard, there was no basis for sanctions. There is no

evidence in the record to suggest that counsel had actual knowledge of their client's citizenship

prior to November 15, 2018, when they discovered the citizenship issue. Indeed, outside counsel

disclosed the issue to Plaintiff upon discovery of it. Atkins claims that counsel had a duty to

investigate and confirm the Court's jurisdiction before filing a motion to dismiss for failure to

state a claim pursuant to Fed. R. Civ. 12(b)(6), which, as it turned out, the Court had no

jurisdiction to consider. It cites no authority for this proposition and the Court has found none.

Rule 11, by its terms, does not impose such a duty, see Rule 11 (b ); and the Court does not read

Rule 12(b) as imposing such a duty. 8 Aptim was not affirmatively representing or confirming

that the Court had jurisdiction. Aptim's motion to dismiss simply assumed the truth of Plaintiffs

allegations,9 which included that the Court had jurisdiction. Any such duty of investigation is

more directly implicated with answering the allegations of the Amended Complaint; and within

that context counsel did, in fact, investigate, and discover the jurisdictional facts destroying


8 In Augustyniak Insurance Group, Inc. v. Astonish Results, l.P., the court considered whether a defense counsel's
failure to adequately investigate the jurisdictional facts pertaining to his client before answering a complaint was
sanctionable, and determined that it was not. 2013 WL 998770 (D.R.I. Mar. 13, 2013). The court observed that it
was "well-settled" that "the burden to establish the jurisdictional facts rests squarely on the party who invokes the
court's diversity jurisdiction." Id at *9. Accordingly, the court stated,
          Here, the Court finds that it was Plaintiffs that failed in their obligation to properly plead the
          factual foundation for diversity jurisdiction and then, for the duration of the entire period for
          which they now seek sanctions, failed to attempt to buttress their inadequate jurisdictional
          pleading with the requisite jurisdictional facts.
/dat*l0.
9
  Aptim's pre-filing response also provided some further basis for Aptim's counsel's assumption that the Court had
jurisdiction to consider the motion to dismiss, as the Plaintiff alleged.
                                                          15
jurisdiction, which it immediately disclosed to Atkins. In any event, there is no evidence that

either Aptim's in-house or outside counsel intentionally delayed or disrupted the litigation in

failing to research Aptim·s corporate citizenship.

        For all the above reasons, sanctions are not warranted.

                                       JV. CONCLUSION

        Accordingly, it is hereby

        ORDERED that Plaintiff Atkins Nuclear Secured, LLCs Objections to Proposed

Findings of Fact and Recommendations [Doc. 601 be, and the same hereby are, OVERRULED:

and it is further

        ORDERED that Defendant Aptim Federal Services, LLC's Partial Objections to

Proposed Findings of Fact and Recommendations [Doc. 58) be, and the same hereby are,

OVERRULED as moot; and it is further

        ORDERED that the findings of fact in the Magistrate Judge's Proposed Findings of Fact

     and Recommendations [Doc. 56] be, and the same hereby are, ADOPTED; and it is further

        ORDERED that Plaintiff 1uclear Secured, LLC's Motion for Sanctions [Doc. 45] ('·the

Motion for Sanctions") be, and the same hereby is, DENIED.

        The Clerk is directed to forward a copy of this Order to all counsel of record.




Alexandria, Virginia
April 24, 2019


                                                 16
